DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 5 has been canceled as requested by the Applicant.
Claims 1, 6, & 11 have been amended and examined as such.
Claims 12-18 have been added and examined as such.

Allowable Subject Matter
Claims 1 & 11 are allowed as amended.
Claims 2-4, 6-10, & 12-18 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: 
Applicant amended the independent claims 1 & 11 to incorporate additional similar limitations, specifically those from original claim 5.  Additionally, the arguments brought to light a clearer understanding of the specific limitation of the of the specific limitation of the amount of carboxylic acid groups present on a particle surface of the resin particle.  Based on the new understanding of the limitation and the amendment to the claims, an additional and updated search was conducted and the existing and additional prior art of record fails to teach or fairly suggest an aqueous ink [claim 1] or method of producing an aqueous ink [claim 11] wherein the resin particle comprises the claimed compound represented by Formula (1) and an amount of carboxylic acid groups present on a particle surface of the resin particle is 0.3 times or more to 0.8 times or less.
Prior Art Kajimaru et al. teaches an aqueous ink which comprises a resin particle, but does not teach the limitation of the resin particle comprises the claimed compound represented by Formula (1)… and an amount of carboxylic acid groups present on a particle surface of the resin particle is 0.3 times or more to 0.8 times or less.
Prior Art SATO et al. teaches an aqueous ink which comprises a resin particle and further details a polyester resin and the microcapsule containing it, but does not teach the limitation of the resin particle comprises the claimed compound represented by Formula (1)… and an amount of carboxylic acid groups present on a particle surface of the resin particle is 0.3 times or more to 0.8 times or less.
Prior Art TERAMOTO et al. teaches an aqueous ink which comprises a resin particle and further details the resin particle comprises the claimed compound represented by Formula (1) [i.e. BHT], but does not teach the limitation of an amount of carboxylic acid groups present on a particle surface of the resin particle is 0.3 times or more to 0.8 times or less.
As the record as a whole has made the reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi et al. (US 2017/0335124 A1) teaches an aqueous ink comprising a resin particle formed of polyester resin.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853